Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Detailed Action

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-3, 10-12 and  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 101624654) in view of Barrier (2018/0114062).

     With respect to claim 1, Ho teaches a tracking method, comprising: obtaining a first characteristic of a tracking object (see page 2) using a monocular camera. The object, such as an animal, person or vehicle is tracking using visible light as the first characteristic.
     What is not provided by Ho is a second camera using a second characteristic for tracking the object. 
     Barrier teaches an imaging unit 18 which utilizes a first camera for reading RGB images and a second camera of reading near IR (NIR) images, see para. 23. The RGB visible images are the first characteristics observed and the NIR images are the second 

    Since Ho and Barrier are both directed to aerial imaging, the purpose of extracting plural characteristics of an image would have been recognized by Ho as set forth by Barrier. It would have been obvious before the effective filed instant application, to replace the monocular imager taught by Ho, and replace it with the imager 18, so as to provide an imager that is able to track an object using multiple characteristics. 


     With respect to claims 2 and 11, Barrier teaches wherein the first characteristic of the tracked object is a RGB visible light and the second characteristic is  the image of the object represented in near infrared.  The motivation for the rejection is the same as that to claim 1. 

     With respect to claims 3 and 12, Barrier teaches wherein the first characteristic is RGB color information and the second characteristic is near infrared, which is heat distribution information.  The motivation for this rejection is the same as that to claim 1.

     With respect to claim 10, Ho teaches a tracking device via a camera that is mounted on a drone. The camera device tracks an object (animal, person or vehicle –see page 2) using a monocular camera. Only visible light as a characteristic is obtained. 

     What is not provided by Ho is a second camera using a second characteristic for tracking the object. 
     Barrier teaches an imaging unit 18 which utilizes a first camera for reading RGB images and a second camera of reading near IR (NIR) images, see para. 23. The RGB visible images are the first characteristics observed and the NIR images are the second characteristics of images observed. While Barrier does not provide a teaching of tracking an object, the imager does function to survey the terrain for at least moisture content using a dual object characteristic approach.

    Since Ho and Barrier are both directed to aerial imaging, the purpose of extracting plural characteristics of an image would have been recognized by Ho as set forth by Barrier. It would have been obvious before the effective filed instant application, to replace the monocular imager taught by Ho, and replace it with the imager 18, so as to provide an imager that is able to track an object using multiple characteristics. 

     
With respect to claim 14,  in the Abstract of the Ho reference, it clearly teaches that the device obtains location information of a target object by the monocular camera. Tracking is initialized based on  location information (see page 4).
     What is not taught is that the second camera performs the location information since only one is used.   However, Barrier teaches the use of two cameras within imager 18. 

    The examiner submits that it would have been obvious to one of ordinary skill in the art, prior to the effective filed application, to use anyone or number of cameras for obtaining third characteristic of the tracking object  for at least the reason that Ho teaches one camera for performing the tracking of an object based on location information. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Barrier further in view of HU (20200389593).
    Ho in view of Barrier teaches all of the subject matter upon which the claim depends except for a controller which allows a user to adjust the attitude of the gimbal. 

     Hu teaches a drone 101 having mounted thereon a gimbal 102 on which a camera is mounted, see para. 32.  Hu further teaches  a controller 103 which is manipulated by a user, see figure 13 and para. 25, to adjust the gimbal (see paras. 9, 58 and 127 for example). Hu teaches that the drone, gimbal, camera and control unit 103 can be used to track an object (see para. 49), to obtain the information of interest. 
Since Hu provides the motivation of adjusting the gimbal, it would have been obvious to one or ordinary skill in the art prior to the effective filed application to mount a second 


                          Claims Objected As Containing Allowable Matter
Claims 4-9, 13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEROME GRANT II/Primary Examiner, Art Unit 2664